Filed 5/2/13 P. v. Jones CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B240771

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA389974)
         v.

CHARLES DEONDRA JONES et al.,

         Defendants and Appellants.


         APPEALS from judgments of the Superior Court of Los Angeles County, Craig J.
Mitchell, Judge. Affirmed as modified.
         Matthew A. Siroka, under appointment by the Court of Appeal, for Defendant and
Appellant Charles Deondra Jones.
         Lynette Gladd Moore, under appointment by the Court of Appeal, for Defendant
and Appellant Kastin Decombre.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Steven D. Matthews and Roberta
L. Davis, Deputy Attorneys General, for Plaintiff and Respondent.
                                    I. INTRODUCTION


         A jury convicted defendants, Charles Deondra Jones and Kastin Decombre, of two
counts of attempted robbery. (Pen. Code,1 §§ 664, 211.) Defendants were each
sentenced to 10 years and 4 months in state prison. We modify the judgments and affirm
as modified.


                                    II. THE EVIDENCE


         On October 15, 2011, at approximately 9:30 p.m., Steve Garcia and Jose B. were
walking to a market. They were in the company of five female cousins including Carol
B. They encountered defendants and a third man who were standing together on the
grass. Mr. Garcia testified that Mr. Jones stepped onto the sidewalk. Mr. Jones asked
Mr. Garcia, “Where are you from?” Mr. Garcia said he was not from anywhere. Mr.
Jones came face-to-face with Mr. Garcia. Mr. Jones called Mr. Garcia a scared little
bitch. Mr. Jones asked, “Are you scared?” Mr. Garcia denied that he was afraid. Mr.
Jones responded: “Yeah, you is. You a scared little bitch.” Mr. Jones told Mr. Garcia,
“Empty out your pockets or I’m going to stick you.” Mr. Garcia, who was frightened,
herded his cousins away and called the police. As he walked away, Mr. Garcia heard
three separate voices harassing them. They repeatedly said “empty your pockets” or “we
are going to stick you.” One of the voices belonged to Mr. Jones. Mr. Garcia had a clear
view of Mr. Jones. Mr. Garcia described Mr. Jones as “very dark skinned” in color. Mr.
Garcia caught a glimpse of Mr. Decombre. Mr. Decombre’s skin was lighter than that of
Mr. Jones.




1        All further statutory references are to the Penal Code except where otherwise
noted.


                                              2
      There was testimony about a prior inconsistent statement by Mr. Garcia
concerning which defendant initiated the incident. Officer Casey Chubbuck interviewed
Mr. Garcia after the attempted robberies. Officer Chubbuck testified, “I remember that
[Mr. Garcia] told me that [Mr. Decombre] was the one who had approached him and
simulated a possible weapon in the waistband.” At the preliminary examination, Officer
Chubbuck testified, “[Mr. Garcia] stated that he identified them and he identified [Mr.
Decombre] as the one that basically went to his waistband stimulating that he had a
weapon.” However, at the preliminary examination, Officer Chubbuck testified that he
could not recall which of the defendants was identified by Mr. Garcia.
      Fourteen-year-old Carol B. saw defendants approach Mr. Garcia, her cousin, and
Jose B., her brother. Defendants asked, “Where are you from?” According to Carol B., it
was Mr. Decombre, not Mr. Jones, who came face-to-face with Mr. Garcia. Mr. Jones
stood back with his hands around his waist area, encouraging the others. Mr. Jones said:
“Yeah, where are you from? Yeah.” The unidentified third individual was face-to-face
with Jose B. Mr. Garcia said he was not from anywhere. Mr. Decombre asked, “Are you
scared?” Carol B. heard someone say, “I’m going stick.” As Carol B. and her cousins
walked away, she heard multiple voices saying, “All you empty your pockets.” She
remembered someone saying, “I will stick you.”
      Seventeen-year-old Jose B. testified Mr. Decombre approached and asked, “Where
are you from?” Jose B. and Mr. Garcia told Mr. Decombre they were not from anywhere.
According to Jose B., Mr. Decombre “got in” Mr. Garcia’s face. Mr. Decombre and Mr.
Garcia were face-to-face, within an inch of each other. Mr. Decombre asked whether Mr.
Garcia was scared. Mr. Garcia said, “No.” Mr. Decombre threatened to “stick” Mr.
Garcia. Mr. Garcia said, “Let’s get out of here.” While Jose B. walked away, Mr.
Decombre said, “[T]hat they’re going to make it quick and to empty out our pockets.”
The only voice Jose B. heard was Mr. Decombre’s voice. Defendants followed them as
they walked away.
      Officer Timothy Jang and a partner detained defendants in the vicinity of the
attempted robbery. Defendants had ducked down behind a vehicle together. Mr.

                                            3
Decombre said without prompting: “Why am I being stopped like this? I didn’t do
anything. I didn’t take anything. I didn’t commit any robbery.” During a field show-up,
Mr. Garcia, Jose B. and Carol B. all identified defendants as their assailants. No property
was taken from the victims.
       Francisco Gomez testified that on July 14, 2009, at approximately 10:30 p.m., two
African-American men assaulted him and took his property. One assailant was darker
than the other. The darker complected robber grabbed Mr. Gomez in a choke hold. The
lighter skinned person searched through Mr. Gomez’s pockets. When the robbery ended,
the men ran away. Mr. Gomez saw the two robbers the next day and called the police.
Acting on information from Mr. Gomez, Officer Carlos Escobar detained defendants.
Mr. Gomez identified defendants as the men who robbed him. A search of Mr.
Decombre’s backpack uncovered Mr. Gomez’s cell phone. Defendants were arrested.
Mr. Decombre admitted to Officer Escobar that together with a second male, he had
robbed Mr. Gomez one day earlier. Mr. Decombre admitted using a chokehold on Mr.
Gomez.


                                    III. DISCUSSION


                              A. Sufficiency Of The Evidence


       Mr. Jones argues the evidence was insufficient to prove one or both counts of
attempted robbery. Although Mr. Decombre purports to join in this argument, he has not
articulated how the evidence was insufficient as to him. We disagree. We review the
judgment for substantial evidence. (Jackson v. Virginia (1979) 443 U.S. 307, 318-319;
People v. Maury (2003) 30 Cal. 4th 342, 403.) On appeal we view the evidence in the
light most favorable to the verdict. (People v. Griffin (2004) 33 Cal.4th 1015, 1028;
People v. Snow (2003) 30 Cal.4th 43, 66.)
       There was substantial evidence Mr. Jones was guilty of attempting to rob Mr.
Garcia and Jose B. either as a direct perpetrator or as an aider and abettor.

                                              4
       Here, three individuals acted together in an attempt to rob the victims. They were
standing together when the victims approached. They confronted the two male members
of the group, Mr. Garcia and Jose B. The three assailants remained together while either
Mr. Jones or Mr. Decombre accosted Mr. Garcia face-to-face. All three men verbally
harassed and threatened the victims. They demanded that the victims empty their
pockets. The three perpetrators followed the victims as they walked away, continuing to
demand that they empty their pockets and threatening to “stick” them. After the
attempted robbery, Mr. Jones and Mr. Decombre fled together. They attempted to evade
the police. The jury could reasonably find there was no evidence Mr. Jones was
surprised by his companions’ conduct or was an unwitting bystander to it. Even if he was
not the primary aggressor, there was substantial evidence he knew about and shared Mr.
Decombre’s intent to rob the victims. Further, there was substantial evidence Mr. Jones
acted in a supportive role, encouraging and facilitating Mr. Decombre’s attempt to
commit the robberies. (People v. Medina (2007) 41 Cal.4th 685, 694; People v. McCoy
(2001) 25 Cal.4th 1111, 1117; In re Juan G. (2003) 112 Cal.App.4th 1, 5; People v.
Salgado (2001) 88 Cal.App.4th 5, 15-16.)


                         B. Interference With Jury Deliberations


       Defendants argue the trial court impermissibly interfered with jury deliberations
and coerced a guilty verdict. Defendants cite to questioning by the trial court.
Defendants did not object to the trial court’s questioning of a juror after misconduct
allegations were raised. Defendants therefore forfeited any claim of error. (People v.
Russell (2010) 50 Cal.4th 1228, 1250; see People v. Holloway (2004) 33 Cal.4th 96, 124
[failure to seek juror’s excusal].) Even if the issue were properly before us, we would not
find any abuse of discretion or violation of defendants’ rights.
       The jury commenced deliberating at 2:53 p.m. on Friday, February 3, 2012. On
Monday, February 6, 2012, at 2:43 p.m., the trial court received word a juror might be
unwilling to follow the law. The trial court questioned the foreperson and the juror at

                                             5
sidebar. The foreperson raised an issue concerning Juror No. 7. According to the
foreperson, Juror No. 7 stated that words alone could not violate the law. Juror No. 7
said he would not vote to convict based on words alone. Juror No. 7 had said that absent
a weapon, use of force or the taking of property, the law could not have been broken.
Juror No. 7 said there was no disagreement about the facts. He simply did not believe a
person should be penalized for use of words alone without weapon use, a violent act or
taking of property. The jury vote at the time was “close to 10 to 2” for conviction
according to the foreperson.
         The sidebar discussion between the trial court, Juror No. 7, and counsel was as
follows: “The Court: Good afternoon, sir. [¶] Juror No. 7, there is some concern
expressed by the foreperson that you may have a disagreement with the law. [¶] Juror
No. 7: Yeah. [¶] The Court: And I need to get your input. I need you to explain to me
whether there is a disagreement as to what should be the law or whether there is a
difference of opinion as to the facts. [¶] Do you understand my question? [¶] Juror No.
7: Yeah. [¶] The Court: And the court is not going to turn to jury instruction 460 and
1600.”
         The following ensued: “Based on what the court has heard from the foreperson,
let me just ask you, if a person approaches another and says things that cause that person
to be fearful, and the person who says the statements that cause that person to be fearful
intends to take property belonging to that person, but for one reason or another the person
does not give that property over and simply walks away, do you believe a crime has been
committed: [¶] Juror No. 7: It is the word or word coming out from the – from the
defendant, I don’t see any – I vote attempted robbery – that mean I vote robbery, the
same thing. That mean I have to have some proof that physical violent property loose or
criminal act. [¶] The Court: Okay. [¶] Well, what the law says, sir, is that if by fear, if
someone says something that causes a person to be fearful and the person says those
things with the intent to obtain property from that person, the law says that that is
attempted robbery, even though nothing was taken, there was no physical touching of the
other person. Fear by itself, according to the law, is enough. [¶] Juror No. 7: But it not

                                              6
beyond a reasonable doubt. That I’m talking about beyond. The law say that it say
beyond. I have a problem with the beyond. [¶] The Court: Okay. [¶] Explain, sir. [¶]
Juror No. 7: I could saying that it is not a reasonable – a reasonable doubt. [¶] The
Court: What isn’t? [¶] Juror No. 7: Huh? [¶] The Court: What isn’t beyond a
reasonable doubt? [¶] Juror No. 7: The – you know, he shows weapon, physical violent,
take the property, and show me that – or some kind of attack to each other, there is a –
show real evidence. That’s a beyond.”
       The discussion continued as follows: “The Court: Okay. [¶] It’s not necessarily
that easy, sir. The law does not require a weapon to be present. The law does not require
physical, physical force to be used. [¶] If, for instance, I would approach you on the
street and say to you I’m going to harm you if you don’t give me your wallet, if you are
in fear and the only thing that prevents you from giving me your wallet is that you ran
away or something else prevents me obtaining your wallet, because I have used fear to try
and obtain that property, that if you find that the fear exists beyond a reasonable doubt,
even though no property was given, that constitutes a violation of the law. [¶] Do you
disagree with how the law is written? [¶] Juror No. 7: I do not disagree. I agree with
the law. But this is – it’s – some something – like a misconduct to me. Not a criminal
act. What disturb my mind, there is no proof beyond. [¶] The Court: What is not being
proven to you beyond a reasonable doubt? Explain to me. [¶] Juror No. 7: I was saying
use weapon just to physical violent and take the property and no serious -- no serious
criminal act happen when they go into – when they walk into each other. [¶] The Court:
Have you understood my attempt to explain to you -- [¶] Juror No. 7: I understand. I
know. [¶] The Court: -- no weapon, no physical violence is necessary. It is not required
under the law. [¶] If I say certain things to another person that causes that person to be
in fear and something then prevented that person from giving their property, saying
things can be sufficient. [¶] Do you disagree with that? [¶] Juror No. 7: Sure, sure, I
disagree. But just I ask – just I ask – I was saying that a real proof that I think – I didn’t
see proof, that’s all. [¶] The Court: Proof as to what? [¶] Juror No. 7: To use the



                                               7
weapon to get at the property to get, you know, money or something else. That’s – that’s
the proof to me on that – on that particular point.”
       The following ensued: “[Deputy Alternate Public Defender Philip] Peng [for Mr.
Jones]: Sir, are you saying that because there’s no weapon or there’s no intent -- [¶]
Juror No. 7: No physical violence. [¶] Mr. Peng: Right. So – so you’re saying there’s
no proof beyond a reasonable doubt that they intended to rob. [¶] Juror No. 7: Yeah.
There is no plan at all. [¶] Mr. Peng: Okay. [¶] Juror No. 7: This is the coincident. [¶]
[Deputy Public Defender Erika] Dowdell [for Mr. Decombre]: And that was going to
also be my question, your honor, about do you feel like – do you feel there is a problem
with what the people really intended to do, if they really wanted to take the property
away or not; is that your issue? [¶] Juror No. 7: I don’t see that bothers me. Bother me
is what I’m saying again and again is no proof to my eye, to my thinking about is this the
real proof or no.”
       Questioning by the prosecutor then occurred: “[Deputy District Attorney
Guillermo] Santiso: I have two questions. [¶] Looks like you’re using your own
standard. [¶] Juror No. 7: Uh-huh. [¶] Mr. Santiso: And my second question is do you
believe that the crime that you – that you cannot commit the crime of attempted robbery
based on fear alone? [¶] Juror No. 7: Yes, it can. It can be. [¶] Mr. Santiso: Okay. [¶]
Juror No. 7: But I don’t want to repeat again and again and again. But it can. [¶] Mr.
Santiso: Let me stop you. So you believe that the crime of attempted robbery can be
committed if there’s a weapon used? Yes or no. [¶] Juror No. 7: Sure. It’s a weapon,
physical violence, property, money, no serious crime act. It just – they just talk. [¶] The
Court: The just what? [¶] Juror No. 7: They just talk to each other.”
       After the prosecutor inquired, the following transpired: “The Court: And you
don’t believe the words alone cause a person -- [¶] Juror No. 7: Yeah. [¶] The Court: -
- to be guilty. [¶] Juror No. 7: No. [¶] Mr. Peng: So I just want to make sure. [¶] So
you’re saying that – are you saying that in this case that because there was no weapon
and no property and no money taken, that you don’t think the defendants had an intent to
commit a robbery? [¶] In other words, they just went and were threatening somebody,

                                              8
but they didn’t plan to take anything? Is that what you’re saying? [¶] Juror No. 7:
Yeah, they didn’t plan do, that mean there is no planning. [¶] Mr. Peng: Okay, okay.
[¶] The Court: Do you agree that one of the defendants made a statement, ‘Where are
you from,’ and that that statement suggested a gang? [¶] Juror No. 7: No. [¶] The
Court: You don’t’ find -- [¶] Juror No. 7: I work in U.S. Postal Service 30 years. I
heard a hundred more than that at a time. That’s a statement. [¶] The Court: Okay. [¶]
Do you find beyond a reasonable doubt that someone told Steve Garcia or Jose Bautista
‘Give us your property’? [¶] Juror No. 7: There is no property lost in – in this even[t].
[¶] The Court: But there doesn’t have to be. Do you understand that? [¶] Juror No. 7:
Yeah. [¶] The Court: You do understand? [¶] Juror No. 7: Yeah. Yeah. I understand.
There is no property. That mean beyond my understanding, beyond a reason now that I
am supposed to, you know, convict the right person. If I convict, it going to make me
guilty in my mind. That how I’m supposed to stay on that. [¶] In case that my job not to
do well, you can check the juror decision. [¶] The Court: No, I appreciate that, and
that’s why we’re taking the time to really try and understand what your thoughts are. [¶]
Juror No. 7: It’s so disturb very much when I convict a person without do anything. [¶]
We just talk mouth to mouth and then make them guilty, felony, in prison for more than a
year, that – that disturb my mind. [¶] The Court: Do counsel have any further
questions? [¶] Mr. Peng: No. [¶] Ms. Dowdell: No. [¶] Mr. Santiso: No. [¶] The
Court: Okay. [¶] Thank you.”
       Counsel disagreed whether Juror No. 7 was refusing to follow the law. Extensive
discussion followed during which the trial court indicated it had read our Supreme
Court’s decision in People v. Cleveland (2001) 25 Cal.4th 466, 474-485 (Cleveland).
(See People v. Allen and Johnson (2011) 53 Cal.4th 60, 70.) The trial court commented
in part: “People v. Cleveland goes on extensively about the need to maintain the secrecy
of the deliberation process, that a court’s inquiry needs to be limited so that the secrecy
and the sanctity of that deliberative process is not violated. [¶] The Cleveland case
further articulates the need for the court in assessing whether it is appropriate to discharge



                                              9
a juror to remain focused on whether or not there is simply a factual disagreement as
opposed to whether or not a particular juror is failing to follow the law.”
       On February 7, 2012, the trial court reinstructed the jury as follows: “You must
follow the law as I explain it to you, even if you disagree with it. If you believe that the
attorneys’ comments on the law conflict with my instructions, you must follow my
instructions. [¶] Additionally, please keep an open mind and openly exchange your
thoughts and ideas about this case. Stating your opinions too strongly at the beginning or
immediately announcing how you plan to vote may interfere with an open discussion.
Please at all times treat one another courteously. Your role is to be an impartial judge of
the facts, not to act as an advocate for one side or the other.” In addition, the trial court
gave a new instruction as follows: “Use of a weapon or the use of physical force are not
requisites for a finding of robbery. Where intimidation is relied upon, it can be
established by proof of conduct, words or circumstances reasonably calculated to produce
fear.” After receiving the supplemental instruction, the jury deliberated for 30 minutes
before returning its verdicts.
       It is undisputed that a jury member who refuses to follow the law may be
discharged for failing to perform his or her duties as a juror. (§ 1089; People v.
Alexander (2010) 49 Cal.4th 846, 926; People v. Engelman (2002) 28 Cal.4th 436, 444
(Engelman.) Further, as our Supreme Court has held: “The trial court’s authority to
discharge a juror includes the authority to conduct an appropriate investigation
concerning whether there is good cause to do so, and the authority to take ‘less drastic
steps [than discharge] where appropriate to deter any misconduct or misunderstanding it
has reason to suspect.’ (People v. Keenan (1988) 46 Cal.3d 478, 533 . . . .) . . . ‘[A] trial
court’s inquiry into possible grounds for discharge of a deliberating juror should be as
limited in scope as possible, to avoid intruding unnecessarily upon the sanctity of the
jury’s deliberations. The inquiry should focus upon the conduct of the jurors, rather than
upon the content of the deliberations. Additionally, the inquiry should cease once the
court is satisfied that the juror at issue is participating in deliberations and has not
expressed an intention to disregard the court’s instructions or otherwise committed

                                               10
misconduct, and that no other proper ground for discharge exists.’ (Cleveland, supra, 25
Cal.4th at p. 485.) Nonetheless, the need to protect the sanctity of the deliberations does
not mean that any inquiry into the deliberation process violates the defendant’s
constitutional or statutory rights: ‘secrecy may give way to reasonable inquiry by the
court when it receives an allegation that a deliberating juror has committed misconduct.’
(Engelman, supra, 28 Cal.4th at p. 443, citing Cleveland, supra, 25 Cal.4th at p. 476.)
On appeal, we review for abuse of discretion the trial court’s decisions concerning
whether and how to investigate the possibility that a juror should be discharged for failure
to perform his or her duties, and whether, ultimately, to discharge the juror or take some
other action. (Engelman, supra, 28 Cal.4th at p. 442.)” (People v. Alexander, supra, 49
Cal.4th at pp. 926-927.)
       Defendants first assert Juror No. 7 understood the law but was unpersuaded by the
evidence. They characterize conversation with Juror No. 7 as protracted and the trial
court’s questioning as coercive and intimidating. We disagree with this characterization.
The trial court reasonably viewed the remarks of Juror No. 7 as indicating he might not
be following the law. The trial court questioned Juror No. 7 in an attempt to ascertain
whether he was in fact unwilling to follow the law. The trial court’s questions were
reasonable. The inquiry, in which defense counsel participated, lasted only as long as
necessary to satisfy the trial court that it understood the position of Juror No. 7. The trial
court was mindful of the need to maintain what our Supreme Court has described as the
secrecy and sanctity of the deliberation process. (See People v. Russell, supra, 50 Cal.4th
at pp. 1251-1252; Cleveland, supra, 25 Cal.4th at p. 485.)
       Defendants further argue the trial court compounded its error by giving the
supplemental instruction. (Mr. Decombre objected to the proposed new instruction; Mr.
Jones did not join.) Again, we disagree. The trial court took reasonable steps to remedy
the problem presented. The supplemental instruction correctly stated the law. (See
People v. Bordelon (2008) 162 Cal.App.4th 1311, 1319; People v. Brew (1991) 2
Cal.App.4th 99, 104; People v. Borra (1932) 123 Cal.App. 482, 484.) It was not
improper for the trial court to take steps to ensure jurors were following the law in order

                                              11
to avoid removing a juror for failing to do so. (People v. Alexander, supra, 49 Cal.4th at
p. 931; see People v. Fuiava (2012) 53 Cal.App.4th 622, 713.) There was no abuse of
discretion. (People v. Alexander, supra, 49 Cal.4th at pp. 929-933; see People v. Fuiava,
supra, 53 Cal.App.4th at p. 713.)


                                 C. Other Crimes Evidence


       The trial court admitted evidence of the 2009 robbery of Mr. Gomez as tending to
prove defendants’ intent to rob the victims in this case. (Evid. Code, § 1101, subd. (b).)
Defendants argue: this was prejudicial error; the prior robbery was not sufficiently
similar to the present offense to support an inference the intent was the same; and the
evidence was more prejudicial than probative. Our review is for an abuse of discretion.
(People v. Valdez (2012) 55 Cal.4th 82, 133 [§ 352]; People v. Whisenhunt (2008) 44
Cal.4th 174, 203 [Evid. Code, §§ 352, 1101, subd. (b)].) We find no abuse of discretion.
       Other crimes evidence is admissible on the question of intent. But the prior and
present crimes must be sufficiently similar to support an inference the accused had the
same intent in both instances. (People v. Lindberg (2008) 45 Cal.4th 1, 23; People v.
Ewoldt (1994) 7 Cal.4th 380, 402; People v. Robbins (1988) 45 Cal.3d 867, 879,
superseded by statute on another point as noted in People v. Jennings (1991) 53 Cal.3d
334, 387, fn. 13.) As our Supreme Court has explained, “The inference to be drawn is
not that the actor is disposed to commit such acts; instead, the inference to be drawn is
that, in light of the first event, the actor, at the time of the second event, must have had
the intent attributed to him by the prosecution.” (People v. Robbins, supra, 45 Cal.3d at
p. 879; see People v. Thomas (2011) 52 Cal.4th 336, 355-356.) There was sufficient
similarity here. In both cases, defendants acted together. They targeted strangers. They
threatened their victims in an area open to the public. They attacked at night. They used
force or the threat of force. They sought the contents of their victims’ pockets. And they
left together after committing the crimes.



                                              12
      Even if it was error to admit the evidence, it is not reasonably probable the result
would have been more favorable to defendants in its absence. (Evid. Code, § 353, subd.
(b); People v. Ayala (2000) 23 Cal.4th 225, 271; People v. Earp (1999) 20 Cal.4th 826,
878.) Three eyewitnesses identified defendants as the men who threatened them with
violence and attempted to rob them. They identified defendants in the immediate
aftermath of the incident and again at trial. Defendants demanded the victims empty their
pockets and threatened them with violence. They followed the victims as they walked
away. Defendants fled together and attempted to evade the police.
      Further, the trial court could reasonably conclude that the relevance of the
uncharged robbery evidence was not substantially outweighed by its prejudicial effect.
(Evid. Code, § 352; People v. Pearson (2013) 56 Cal.4th 393, __ [2013 WL 1149952,
44].) We review undue prejudice claims in connection with the admission of evidence
for an abuse of discretion. (People v. Pearson, supra, 56 Cal.4th at p. __ [2013
WL 1149952, 44]; People v. Thomas (2011) 51 Cal.4th 449, 488.) Here the
presentation of the uncharged robbery was brief and not inflammatory. Further, its
logical relationship to this case was substantial. As in connection with the trial court’s
relevance ruling, no abuse of discretion occurred.


                                  D. Cumulative Error


      Defendants argue the cumulative effect of the identified errors requires reversal.
However, we have not found any error prejudicial to defendants. (People v. Williams
(2013) 56 Cal.4th 165, 201; People v. Watkins (2012) 55 Cal.4th 999, 1036.)




                                            13
                                      E. Sentencing


           1. Prior Prison Term Enhancement, Section 667.5, Subdivision (b)


      The information alleged Mr. Jones had served three prior prison terms within the
meaning of section 667.5, subdivision (b): case No. BA359074 (§ 211); case No.
BA351044 (Health & Saf. Code, § 11350); and case No. BA350556 (Health & Saf. Code,
§ 11360). Mr. Jones admitted only the truth of a single prior prison term allegation. Mr.
Jones admitted the allegation as to case No. BA359074 was true. Mr. Jones’ lawyer, Mr.
Peng, stated “[T]here was one commitment.” The trial court responded, “Very well.”
      As to Mr. Jones, based on his prior robbery conviction in case No. BA359074, the
trial court imposed a five-year prior conviction enhancement under section 667,
subdivision (a)(1). Further, the trial court stayed a prior prison term enhancement under
section 667.5, subdivision (b). Prior prison terms enhancements may not be stayed under
the current circumstances. (People v. Haykel (2002) 96 Cal.App.4th 146, 151; People v.
Harvey (1991) 233 Cal.App.3d 1206, 1231.) When, as here, the trial court imposes a
determinate sentence, a prior prison term enhancement must either be imposed or
stricken. (§ 1170.1, subd. (h); People v. Garcia (2008) 167 Cal.App.4th 1550, 1561;
People v. Haykel, supra, 96 Cal.App.4th at p. 151; People v. White Eagle (1996) 48
Cal.App.4th 1511, 1521; People v. Harvey, supra, 233 Cal.App.3d at p. 1231.)
Moreover, the section 667.5, subdivision (b) prior prison term enhancement emerged
from the same case as the section 667, subdivision (a)(1) prior conviction enhancement,
case No. BA359074. Therefore, the prior prison term enhancement must be stricken.
(People v. Jones (1993) 5 Cal.4th 1142, 1152-1153; People v. Perez (2011) 195
Cal.App.4th 801, 805.)




                                            14
                                    2. Conduct Credit


       The trial court apparently relied upon section 2933.1, subdivision (b). That
provision of law limits presentence conduct credits to 15 per cent when the accused has
committed a violent felony within the meaning of section 667.5, subdivision (c). In the
present case, defendants were convicted of attempted second degree robbery. An attempt
to commit a crime listed in section 667.5, subdivision (c) is not a violent felony except
for attempted murder. (People v. Ibarra (1982) 134 Cal.App.3d 413, 424-425; see In re
McSherry (2007) 157 Cal.App.4th 324, 330; People v. Reed (2005) 129 Cal.App.4th
1281, 1284-1285 & fn. 1.) Because attempted robbery is not a violent felony, the 15 per
cent limitation on presentence conduct credits is inapplicable. Therefore, defendants
should receive 186 days of conduct credits under section 4019, subdivisions (b), (c) and
(f). (People v. Brown (2012) 54 Cal.4th 314, 318, fn. 3; People v. Garcia (2012) 209
Cal.App.4th 530, 540.)


                                 3. Abstract Of Judgment


       Mr. Decombre’s abstract of judgment must be amended to omit the reference to a
stayed prior prison term enhancement under section 667.5, subdivision (b). No such
enhancement was alleged or imposed as to him.




                                            15
                                   IV. DISPOSITION


       The judgment as to Mr. Jones is modified to strike the section 667.5, subdivision
(b) prior prison term enhancement based on case No. BA359074. The judgment as to
both defendants is modified to award 186 days of conduct credit under Penal Code
section 4019. In all other respects, the judgments are affirmed. Upon remittitur issuance,
the clerk of the superior court is to prepare amended abstracts of judgment reflecting the
judgments as modified. In addition, the clerk of the superior court is to amend Mr.
Decombre’s abstract of judgment to omit the reference to a stayed prior prison term
enhancement under Penal Code section 667.5, subdivision (b). The clerk of the superior
court must deliver copies of the amended abstracts of judgment to the Department of
Corrections and Rehabilitation.
                            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                            TURNER, P.J.


       We concur:




       KRIEGLER, J.




       O’NEILL, J.




       Judge of the Ventura Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                            16